t c summary opinion united_states tax_court leopold koziej and maria koziej petitioners v commissioner of internal revenue respondent docket no 28871-08s filed date leopold koziej and maria koziej pro sese michael t shelton for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined the following deficiencies in and accuracy-related_penalties under sec_6662 on petitioners’ federal income taxes year deficiency dollar_figure big_number accuracy-related_penalty sec_6662 dollar_figure dollar_figure the issues for decision are whether amounts deposited in petitioners’ bank accounts in excess of their reported income for and constitute income and petitioners are liable for accuracy-related_penalties under sec_6662 for and background some of the facts have been stipulated and are so found the stipulation of facts the stipulation of settled issues and the attached exhibits are incorporated herein by reference when petitioners filed their petition they resided in illinois petitioners timely filed their and federal_income_tax returns they reported total gross_sales of dollar_figure for and dollar_figure for from their construction business during the years at issue petitioners operated jmb construction and borrowed money to cover expenses associated with the costs of their business in a notice_of_deficiency respondent determined that petitioners failed to report income of dollar_figure for and dollar_figure for respondent further determined that petitioners were liable for accuracy-related_penalties of dollar_figure and dollar_figure for and respectively petitioners agree that the disputed amounts were deposited in their bank accounts and not reported as income for and petitioners assert however that these deposits constituted loans and are thus nontaxable i evidentiary matters discussion in general the court conducts trials in accordance with the rules of evidence for trials without a jury in the u s district_court for the district of columbia and accordingly follows the federal rules of evidence sec_7453 rule a 119_tc_183 however rule b carves out an exception for trials of small tax cases under the provisions of sec_7463 under rule b the court conducts small tax cases as informally as possible and consequently may admit any evidence that the court deems to have probative value schwartz v commissioner 128_tc_6 respondent objects to several documents proffered by petitioners arguing that they constitute inadmissible hearsay a affidavits petitioners proffered several affidavits from friends and acquaintances averring that they had lent petitioners money in and there is no corroborating evidence however other than petitioners’ own testimony that petitioners’ friends lent them money in or for example there is no evidence in the record that petitioners entered into a loan agreement with any of these parties or that petitioners intended to repay the lent funds therefore the court will sustain respondent’s objections see rule b b checks petitioners proffered several checks made out to jmb construction or cash and alleged that these checks constituted loans again however other than petitioners’ own testimony there is no evidence that the checks constituted loans as opposed to income because there is no indication that these checks constituted loans sufficient grounds exist to sustain respondent’s evidentiary objection ii burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 iii unreported income respondent determined deficiencies in petitioners’ federal income taxes for and by using the bank_deposits method the bank_deposits method assumes that all money deposited in a taxpayer’s bank account during a given period constitutes taxable_income but the government must take into account any nontaxable source or deductible expense of which it has knowledge 102_tc_632 the use of the bank_deposit_method for computing income has long been sanctioned by the courts 64_tc_651 and cases cited thereat affd 566_f2d_2 6th cir a bank deposit is prima facie evidence of income and respondent need not prove a likely source of that income 87_tc_74 citing estate of mason v commissioner supra pincite the burden of showing duplications is on the taxpayer 48_tc_213 1petitioners have not claimed or shown that they meet the requirements under sec_7491 to shift the burden_of_proof to respondent as to any factual issue relating to their liability for tax petitioners reported gross_sales of dollar_figure for that year deposits in their bank accounts totaled dollar_figure respondent determined that dollar_figure of their unreported deposits was income for petitioners reported gross_sales of dollar_figure respondent calculated petitioners’ total deposits for and determined that dollar_figure of the unreported deposits was income petitioners do not contest that unreported amounts of dollar_figure in and dollar_figure in as determined by respondent were deposited into their bank accounts petitioners assert however that these amounts constituted loans and are thus nontaxable receipt of a loan is not income to the borrower for federal_income_tax purposes 494_f3d_404 3d cir affg tcmemo_2005_233 294_f3d_985 8th cir affg in part and revg in part tcmemo_2000_221 in determining whether a given transaction constitutes a loan for federal_income_tax purposes the substance rather than the form of the transaction is controlling karns prime fancy food ltd v commissioner supra pincite the factors considered by the courts to determine whether a transaction constitutes a valid 2for respondent determined that dollar_figure of petitioners’ unreported deposits was not income debt include the existence of a written or formal debt_instrument the existence of specific terms for the debt the terms for repayment of the debt whether the taxpayer had any legal_obligation to repay the loan and whether the taxpayer held an actual intent to repay the loan 204_f3d_1228 9th cir affg tcmemo_1998_121 petitioners testified that they received several loans from friends in and to finance their construction business on date they also obtained two lines of credit totaling dollar_figure although petitioners testified that they received loans from friends there is no corroborating evidence showing that the money they received constituted loans as opposed to income petitioners did not present evidence that they entered into loan agreements with any of their friends or that petitioners intended to repay the purported loans petitioners provided multiple bank statements striving to corroborate their testimony that they received loans from friends in and petitioners identified several deposits claiming that the deposits constituted loans the bank statements however are uninformative the statements designate 3marian czarnik also testified that he lent petitioners dollar_figure in he verified that he endorsed a check written in date for dollar_figure this check however was made out to cash and there is no corroborating evidence that the money was lent to petitioners deposits simply as a deposit and provide the date and the amount of the deposit the statements do not indicate the source or origination of any of the deposited funds and there is no indication that the deposits constituted loans as opposed to income petitioners also claim that they made several draws on their line of credit in petitioners identified two separate deposits in their bank records on august and they argue that these deposits resulted from draws on their line of credit one in the amount of dollar_figure and the other in the amount of dollar_figure despite petitioners’ assertions these deposits were actually made more than month before the date petitioners obtained their credit line furthermore petitioners did not show that any remaining deposit in resulted from a draw on their line of credit petitioners have failed to show that the unreported amounts for and were attributable to loans or that they did not constitute income on the basis of the foregoing the court is unable to conclude that the unreported income is nontaxable respondent’s determinations are sustained iv accuracy-related_penalty sec_6662 and b and imposes a 20-percent accuracy-related_penalty for any portion of an underpayment that is attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 defines negligence to include any failure to make a reasonable attempt to comply with the provisions of this title and disregard to include any careless reckless or intentional disregard negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the commissioner bears the burden of production with respect to the applicability of an accuracy-related_penalty determined in a notice_of_deficiency see sec_7491 in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate 116_tc_438 once he has met his burden the burden_of_proof is upon the taxpayer to prove that the accuracy-related_penalty does not apply because of reasonable_cause substantial_authority or the like see sec_6662 sec_6664 higbee v commissioner supra pincite 4because the court finds that petitioners were negligent or disregarded rules or regulations the court need not discuss whether there is a substantial_understatement_of_income_tax see sec_6662 respondent determined accuracy-related_penalties of dollar_figure and dollar_figure for and respectively petitioners’ tax_liabilities for and are attributable solely to their failure to report as income their claimed receipt of loans petitioners did not keep the records required by the code to substantiate receipt of loans failure to keep adequate_records is evidence not only of negligence but also of intentional disregard of regulations see sec_1_6662-3 and income_tax regs see also 73_tc_980 petitioners have failed to demonstrate that they were not negligent and the court finds that respondent has met his burden of production under sec_7491 an accuracy-related_penalty is not imposed on any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 sec_1 b income_tax regs incorporates a facts_and_circumstances_test to determine whether the taxpayer acted with reasonable_cause and in good_faith the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id petitioners failed to present any evidence or argument as to why they should not be subject_to the accuracy-related_penalties for and accordingly respondent’s determinations of accuracy-related_penalties for and are sustained to reflect the foregoing decision will be entered for respondent
